

116 SRES 567 ATS: Commending career professionals at the Department of State for their extensive efforts to repatriate United States citizens and legal permanent residents during the COVID–19 pandemic.
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 567IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Menendez (for himself, Mr. Risch, Mr. Kaine, Mr. Coons, Mrs. Shaheen, Mr. Merkley, Mr. Cardin, Mr. Markey, Mr. Booker, Mr. Rubio, Mr. Romney, Mr. Cruz, and Mr. Leahy) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2020Reported by Mr. Risch, without amendmentJune 11, 2020Considered and agreed toRESOLUTIONCommending career professionals at the Department of State for their extensive efforts to repatriate United States citizens and legal permanent residents during the COVID–19 pandemic.Whereas the COVID–19 pandemic has caused an unprecedented disruption in global commerce and travel;Whereas foreign governments around the world have limited and restricted commercial travel arriving and departing from their countries to mitigate the spread of COVID–19 by closing airports, seaports, and borders;Whereas the COVID–19 pandemic and the resulting travel restrictions abroad left tens of thousands of United States citizens and legal permanent residents overseas without a direct way to return to the United States;Whereas it was an extraordinary challenge for the Department of State to help so many Americans seeking repatriation from around the world at the same time;Whereas on March 19, 2020, in response to the COVID–19 pandemic and the mounting repatriation demand from United States citizens and legal permanent residents living abroad, the Department of State created a Repatriation Task Force to facilitate the repatriation of these Americans and to notify Congress and any Americans needing repatriation assistance of these efforts;Whereas career professionals at the Department of State, with exemplary contributions from the members of the Department’s Repatriation Task Force and embassy and consulate staff around the world, in partnership with commercial airlines and the United States Transportation Command, brought home more than 78,000 Americans on 833 flights originating from 128 countries and territories during an 18-week period;Whereas Department of State officers, their family members, and locally engaged staff faced personal risk, long hours, and rapidly changing local circumstances to assist Americans needing transportation to the United States;Whereas Department of State officers and contract employees across the United States have worked to ensure that vital visa and passport services remain operational, including for tasks critical to the support of our national security, health care systems, and food supply chains; andWhereas at least 450 Department of State personnel were diagnosed with COVID–19, including 5 who died from the illness: Now, therefore, be itThat the Senate—(1)commends the tremendous work done by Department of State career professionals—(A)to address the extraordinary challenges related to the COVID–19 pandemic; and (B)to bring home more than 78,000 American citizens during a time of crisis;(2)thanks Department of State career professionals who volunteered to work at all hours to meet the Department’s highest priority, which was helping fellow citizens in a time of dire need and stress;(3)commends the Repatriation Task Force for their efforts to facilitate the repatriation of United States citizens and lawful permanent residents;(4)thanks the employees at United States embassies and consulates throughout the world, particularly career consular officers, for their work to identify flights and execute the departure procedure of thousands of individuals, despite difficult operating conditions on the ground;(5)thanks the United States Transportation Command for its assistance in securing flights for United States citizens and legal permanent residents;(6)recognizes the efforts made by partners overseas to help United States embassies and consulates secure the flights and ground transportation need to allow these Americans to return home;(7)expresses its condolences to the families, friends, and colleagues of those Department of State personnel who died as a result of COVID–19; and(8)urges the employees of the Department of State to continue the important work of bringing home United States citizens and legal permanent residents who remain stranded in foreign countries. 